DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-14, 18-21 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson et al (US 2015/0312964) in view of Ashton et al (US 7,675,007), Imura (US 2007/0145034), Elston, III et al (US 2011/0284518), Cull et al (US 2013/0271886), Haraldsson et al (US 4,219,857) or Curtis (US 2015/0346264), Zhang et al (US 2007/0208520), and Lakshmanan et al (US 2016/0241721). 
Sorenson shows the structure and method claimed for monitoring a status of an electric gill including a housing, at least one heating element (266) connected to a power supply   module (262), a temperature sensing device (1306) for measuring an ambient temperature of a cook box or cooking area of the electric gill, a communication device as a wireless controller that provides a wireless communication, a microprocessor being in communication with the wireless controller wherein the microprocessor is adapted to wirelessly send and receive signals from a remove device, and a display that shows the operating parameters of the system. Also see Figures 1, and 50-53. 
But, Sorenson does not show at least one triac through which the heating element is connected to a neutral line, a user input device for selecting a high, medium or a low operation mode of the heating element, at least one latch relay connected between the heating element and a voltage line with a trip controller, the temperature being in a first position inside the cooking box wherein the estimated or measured ambient temperature at a second position which is spaced apart from the first position in calculated by the microprocessor, a Hall effect sensor to measure current passing to the heating element wherein an expected current is retrieved with the normal operations in the operating mode, a ground fault detection unit to detect a ground fault error between a voltage line and a neutral line, a current transformer that measures a difference between the voltage line and the neutral line and connected to the ground fault detection unit, and the microprocessor that is connected to the Hall effect sensor and the ground fault detection unit to compare the measured electrical current to the expected electrical current and detect an error condition. 
Ashton shows it is known to provide at least one triac (44) that is connected to a heating element to control the current supplied to thereto wherein the triac is  connected to a power source that is known to include a voltage line and a neutral line to complete a heating element circuit. Ashton further shows it is known to provide a current sensing device (56) unit such as a Hall effect sensor that measures current passing through a heating element (22) to determine a temperature of the heating element based on the input by the current sensing device, and Ashton further shows the current sensing device connected to a controller/processor (38) that is also able to communicate wirelessly. Also see column 6, lines 9- 16.  
Imura shows it is known to provide a user input (20) for selecting a high, medium, or a low operating mode of a heating element wherein each of the operating mode is associated with a temperature set by a power or its expected power wherein if the temperature is lower than the set or expected temperature, the power is increased wherein increasing or controlling of the power is known associated with increasing or controlling in the electric current. Also see para [0018]. 
Elston shows it is known to provide a temperature sensor (46) at a first position inside a cook box wherein a controller (60) including a microprocessor is connected with the temperature sensor that calculate or interprets a signal from the temperature sensor to determine an estimated or measured ambient temperature inside the cook box that includes a second position, which would include a position apart from the first position so that the desired cooking temperature within the cook box is maintained. Also see para [0032] and [0035].
Cull shows it is known to provide a current sensor (130) including a Hall effect sensor and a current transformer that measures current applied to an electrical load (124) via a trip mechanism (132), which can be a latch that is connected with a trip controller (122),  wherein the current sensor is connected with a processor (128) to interrupt the current to the load if the current exceeds a threshold or expected current which is deemed to detect a mismatch of the current from the threshold current as the measured current would be compared with the expected threshold current to determine whether the measured current exceeds the expected current or not. Also see para [0020].
Haraldsson or Curtis shows it is known to provide a current sensor wherein the current sensor measures an expected current for the normal operating conditions of an electrical device wherein if the measured current exceeds the expected current to interrupt the power to an electrical load/heater. See column 7, lines 46-52 of Haraldsson; and see para [0061] and [0140] of Curtis.  Haraldsson further shows a heating element connected to a voltage line (L) and a neutral line (N) with the current sensor connected there between. Curtis further shows the current sensor including a current transformer wherein the current transformer is connected through a control line including a neutral line, and Curtis further shows a latch relay (108) that is connected between a heating element and a voltage line wherein the latch is connected with a trip controller through a control line to disable a flow of the current as illustrated in Figure 1. 
Zhang shows it is known to provide a ground fault unit (1500) that is configured to detect a ground fault error between a voltage line (1200) and neutral line (1300), and Zhang also shows the ground fault unit that is connected to a processor (1100)  that is also capable communicating wirelessly. 
Lakshmanan shows it is known to provide a ground fault detection/module (286) to detect a ground fault error or unintentional current between a power line (294) and ground/neutral (296) wherein the ground fault detection outputs a signal if a ground fault is detected, and Lakshmanan also shows the ground fault detection which is also in communication with a processor (251) that is analyzes the input signals and sensing data wherein such information is also transmitted wirelessly to a remote device via wireless module/controller (274). Also see para [0082], [0076].
In view of Ashton, Imura, Elston, Cull, Haraldsson or Curtis, Zhang, and Lakshmanan, it would have been obvious to one of ordinary skill in the art to adapt Sorenson with a triac that is known to control a current to a heating element, a user interface to select desired heating temperatures or operating modes which includes setting a desired power input wherein such power input is known to be associated with its electric current level for a high, medium, or low heating operations wherein if and when the temperature is higher or lower than the expected or set temperature/power, the power input  or current would be further controlled to meet the desired temperature/power input via a temperature sensing device for detecting or sensing the temperature that is indicative of an ambient/cavity temperature within a cooking area/box to maintain the desired heating temperature therein, and at least one latch connected between the heating element and a voltage line to disconnect the flow of current if the there is a fault or error detected via a current sensor including Hall-effect sensor and a current transformer that is known to measure a current passing to an electrical load such as a heating element to monitor and compare the measured current level with an expected current level, which is known to be programmed or stored in the memory, so that the heating element can be safety operated during the normal operations including opening or cutting power if the measure current exceeds the expected current level which would indicate a mismatch current/error to prevent damages to the electrical load/heating element; and, furthermore, it would have been obvious to one of ordinary skill in the art to adapt Sorenson with a ground fault detection unit that is known to detect a ground fault/error between the power line and a neutral/ground line to detect an unintentional current or ground fault there between to safeguard the overall heating system as known in the art. Also, as Sorenson shows a memory in the processor that stores or records the operating parameters, including the temperature measurements or its errors as taught be as taught by Ashton, Imura, Elston, Cull, Haraldsson or Curtis, Zhang, and Lakshmanan, the temperatures or error conditions would be logged by adding such entry and would also be transmitted continuously while the system is in operation that would allow the user to monitor and make necessary changes to predictably operate the system properly.  
With respect to claim 4, Curtis further shows it is known provide an electrical system having a watchdog system (134) that is known to self-check a faulty condition of a microprocessor (para [0144] as the second error, and it would have been obvious to one of ordinary skill in the art to adapt Sorenson with the microprocessor that is known to self-check its faulty condition, along with a mismatch current condition detected by the Hall effect sensor and the ground fault condition, to check and log the operating conditions including the respective errors so that the heating operation system such as the electric grill heating device can be properly monitored and checked to ensure its proper operations as known in the art. 
With respect to claims 5 and 6, Ashton shows the at least one relay or a triac driver (42) that is connected with a processor (38) to control the current delivered to a heating element as illustrated in Figure 1, and Ashton also shows a remote device (58) that communicates wirelessly with the processor (38). It would have been obvious to one of ordinary skill in the art to Sorenson with the microprocessor to receive an “off” signal from the remote device to terminate the operation of the heating device via the triac or any other switching devices as a matter of routine operation to turn off the heating element when desired.  
With respect to claim 7, 8 and 10, Sorenson shows a cooking chamber or box defined by the enclosure of the electric grill wherein Sorenson further shows a temperature sensor (242, 266) for sensing the temperature of a cooking plate (212) as well as an ambient temperature sensor (1306) wherein a temperature sensor is also known to be in communication with a processor. Also see Figure 52. And, Elston shows the ambient temperature in the form of a resistive sensor but further teaches that any suitable temperature sensor may be used (para [0032]) wherein a thermocouple is a form of a temperature sensing device that is known in the art. Sorenson further shows a display (324) having a display screen (332) that displays a temperature (also see para [01555]) wherein such temperature would also include the ambient temperature for the user to determine the cooking process and would be predictably shown in the remote device (1104). Elston also shows a display (54) through which the ambient temperature or cavity temperature can be displayed. Also see para [0034].
With respect to claims 11-14, Sorenson shows a memory in the processor that stores or records the operating parameters which would also be transmitted to the remote device (para [0010]) wherein the transmission of the parameters, including an error as taught by Imura, Ashton, Cull, Zhang, and Lakshmanan, and the temperature measurements, would be transmitted continuously while the system is in operation that would allow the user to monitor and make necessary changes to predictably operate the system properly. 
With respect to claim 18, Cull shows the Hall effect sensor that detects or measures a current which is compared to a programmable/expected current threshold, such comparison is deemed to comparing or detecting a mismatch of the measured current to the threshold current, and as Sorenson as well as Ashton, Zhang, and Lakshmanan show for a processor that is known to communicate wirelessly with a remote device to send a signal indicative of the detected operational characteristics including an error data (para [0333] of Sorenson) of the system, it would have been obvious to send and display the error code that is indicative of the  mismatch of the current to the remote device for the user to remotely monitor and control the heating operations of the system.  
With respect to claims 19 and 20, Sorenson shows the remote device is a cell/mobile phone or a tablet. Para [0007].
With respect to claim 28, Zhang shows the microprocessor that performs a self-test and indicate one or more signals indicative of the status of the system (para [0145]), and Lakshmanan also shows a reset module (280) that resets various parameters to known good state that recovers from operational malfunctioning, and it would have been obvious to adapt Sorenson with the microprocessor with a self-check pin that sends an error code/signal in response to a self-check or testing indicating any error of the system including the microprocessor.  
Claims 9, 15 and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson in view of Ashton, Imura, Elston, Cull, Haraldsson or Curtis, Zhang, and Lakshmanan as applied to claims 1, 4-8, 10-14, 18-21 and 28-30 above, and further in view of Rund et al (US 2008/0031302). 
Sorenson in view of Ashton, Imura, Elston, Cull, Haraldsson or Curtis, Zhang, and Lakshmanan shows the structure and method claimed including a remote device (106) that sends an operating signal including a heating temperature, and a temperature sensor such as a thermostat that measures the electric grill temperature (also see para [0235]-[0240]) but does not show a toggle that displays the temperature in Celsius or Fahrenheit. 
Rund shows it is known for a display that shows a temperature toggled between Celsius and Fahrenheit. Also see para [0080]. Rund further shows it is known to provide cooking device with a timer that counts up a cooking time (para [0085]) wherein such timer would indicate an amount of time the cooking device is active. 
In view of Rund, it would have been obvious to one of ordinary skill in the art to adapt Sorenson, as modified by of Ashton, Imura, Elston, Cull, Haraldsson or Curtis, Zhang, and Lakshmanan, with the microprocessor that toggles the display temperature either in Celsius or Fahrenheit as the conventional means to set the cooking temperature known in the art.  
With respect to claims 15 and 22, Rund further shows a timer that that counts up a cooking time (para [0085]) wherein such timer would indicate an amount of time the heating element, which is used for heating, has been active. Thus, it would have been obvious to further provide with a timer that determines an active or cooking time of the cooking device including the electric grill to notify the user how long the cooking has been active. 
With respect to claim 23 and 26, Sorenson shows the remote device having a display that shows the operating parameters of the cooking device wherein an error would also have been displayed since such error is one of the operating conditions of the cooking device. Also see para [0333]. Sorenson also shows a memory that stores the operational data, and it would also have been obvious to log or store and display the error code including the estimated ambient temperature such data would be considered as the operational data in the remote device as the remote device is wirelessly in communication with the electric grill over the internet/wireless network.   
With respect to claim 24, Curtis further shows it is known provide an electrical system having a watchdog system (134) that is known to self-check a faulty condition of a microprocessor (para [0144] as the second error, and it  would have been obvious to one of ordinary skill in the art to adapt Sorenson with the microprocessor that is known to self-check its faulty condition, along with a mismatch current condition detected by the Hall effect sensor and the ground fault condition, to check and log the operating conditions including the respective errors so that the heating operation system such as the electric grill heating device can be properly monitored and checked to ensure its proper operations including its target temperature along with the measured temperature at the time of the error condition.  
With respect to claim 25, Sorenson shows the remote device having a display that shows the operating parameters/data stored in the memory of the cooking device wherein the remote device is wirelessly in communication with the electric grill over the internet/wireless network to communicate the log/data over the internet.   
With respect to claim 27, Rund discloses the display that shows a temperature toggled between Celsius and Fahrenheit. Also see para [0080]. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the amended claims including the claimed temperature sensing device, the Elston reference is applied as stated in the ground of rejection. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761